Citation Nr: 0728000	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for anxiety disorder.

2.  Entitlement to an increased rating for avulsing gunshot 
wound residuals of the left chest, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 until May 
1969.  This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from an 
October 2003 rating decision of the VA Regional Office (RO) 
in Nashville, Tennessee that awarded service connection for 
anxiety disorder, rated 10 percent disabling from June 11, 
2003.  The veteran appeals for a higher initial disability 
evaluation.  The October 2003 rating determination also 
granted an increased 10 percent rating for a gunshot wound 
scar of the left chest.  

The Board has rephrased the claim for a higher rating for the 
anxiety disorder to reflect that this is an initial rating 
claim. See Fenderson v. West, 12 Vet. App. 119 (1999) (Where 
an appeal stems from an initial rating, VA must frame and 
consider the issue as to whether separate or "staged" ratings 
may be assigned for any or all of the retroactive period from 
the effective date of the grant of service connection in 
addition to a prospective rating.).

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected chest gunshot wound residuals and 
psychiatric disorder are more severely disabling than 
reflected by the currently assigned disability evaluations 
and warrant higher ratings.  In the representative's Informal 
Hearing Presentation dated in August 2007, it is averred that 
the veteran has severe pain from the gunshot wound residuals 
which keep him up at night, leads to fatigue and exhaustion 
and has forced him to quit his job working as a laborer.  

The veteran also maintains that his service-connected 
psychiatric disorder does not allow him to enjoy any of his 
usual activities, and that he stays home most of the time.  
It was noted in the Informal Hearing Presentation that he was 
taking medication and seeing a mental health specialist.  In 
the Statement of Accredited Representative in Appealed Case 
(VA form 646) dated in September 2004, it was reported that 
symptoms associated with both service-connected disorders had 
increased in severity.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The record reflects 
that the veteran was last examined for VA compensation and 
pension purposes in July and August 2003.  The Board finds 
that given the length of time since the previous compensation 
evaluations, current VA examinations are required.

From a review of the record it appears that the veteran may 
still be receiving VA outpatient treatment related to her 
service-connected disabilities.  As noted above, the veteran 
reports that he is seeing a mental health specialist.  The 
most recent outpatient clinical records date through March 
2004.  If additional VA records may exist, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, the veteran's VA medical 
records dating from April 2004 should be retrieved and 
associated with the claims folder.

Additionally, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice and assistance requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
evaluation and effective date in a claim.  Notice needs to be 
provided to the veteran in this regard for the following 
actions:

1.  Any VA outpatient clinical 
records dating from April 2004 
should be retrieved and associated 
with the claims folder.

2.  The veteran should be scheduled 
for VA psychiatric examinations. 
 The claims file and a copy of this 
remand must be made available to 
the examiners for review.  All 
appropriate tests and studies 
should be conducted.  The reports 
of the examination should be 
comprehensive and include a 
detailed account of all 
manifestations and symptomatology 
of the service-connected anxiety 
disorder.

3.  The veteran should also be 
scheduled for an appropriate VA 
examination in order to determine 
the current severity of his 
service-connected avulsing gunshot 
wound residuals of the left chest.  
The claims file and a copy of this 
remand must be made available to 
the examiners for review.  All 
appropriate tests and studies 
should be conducted.  The reports 
of the examination should be 
comprehensive and include a 
detailed account of all 
manifestations and symptomatology 
of the disability.  

4  After taking any further 
development deemed appropriate, the 
issues should be readjudicated.  If 
the benefits are not granted, the 
veteran and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



